— This is an appeal from a judgment in favor of the plaintiff and against the defendant for $2,669.75. The action is brought to recover on a life insurance policy issued on April 28, 1937, by the defendant-appellant to Ernest Rock, deceased, the husband of the plaintiff, in which the plaintiff was named as beneficiary. The appellant refused to pay the death claim of respondent. An action was instituted to recover the amount payable thereunder, Appellant answered admitting the issuance and delivery of che policy and the payment of the premiums but defendant asserted a defense of fraud based upon alleged false statements made by the insured in his application for insurance. It is asserted by the company that the insured gave wrong answers to the questions first, as to his occupation; second, as to whether or not he was engaged in the manufacture and sale of wine, spirits or malt liquors; third, as to the quantities of wine, spirits and malt liquors he used, and as to the condition of his health. A careful examination of the record shows that these answers were not false. There is a triable issue which was submitted to the jury and upon which the jury has found against the appellant upon sufficient evidence to support the finding of the jury. Judgment and order unanimously affirmed, with costs. Present — Hill, P, J., Crapser, Bliss and Heffernan, JJ.